Case: 11-15284   Date Filed: 08/07/2012   Page: 1 of 4

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     _________________________

                            No. 11-15284
                        Non-Argument Calender
                     __________________________

                       Agency no. A095-230-277



CHAI CHOE TJOE,

                                                                     Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                     __________________________

                Petitioner for Review of a Decision of the
                      Board of Immigration Appeals
                     ___________________________

                            (August 7, 2012)

Before CARNES, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 11-15284        Date Filed: 08/07/2012        Page: 2 of 4

       Chai Tjoe, a native and citizen of Indonesia, entered the United States on a

nonimmigrant F-1 visa on January 8, 2000. In 2002, she filed an application

seeking asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (CAT) based on her race (Chinese) and religion

(Christian). She asserted that Chinese Christians in Indonesia are discriminated

against. In 2009, the Department of Homeland Security charged her as removable

for failing to comply with the conditions of the nonimmigrant status under which

she was admitted. Tjoe conceded removability, but she renewed her application

for asylum, withholding of removal, and CAT relief. An immigration judge

denied her relief, finding that she was not credible. She appealed the IJ’s decision

to the Board of Immigration Appeals, which affirmed. She then timely filed this

petition for review of the BIA’s decision denying her request for withholding of

removal and CAT relief.1

       Tjoe contends that the BIA erred in finding her not credible. Because the

BIA did not expressly adopt the IJ’s decision, we review only the BIA’s decision.

See Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007). We review for

substantial evidence the BIA’s factfindings, including an adverse credibility



       1
         In her brief, Tjoe states that she does not petition for review of the BIA’s denial of her
request for asylum.

                                                  2
              Case: 11-15284     Date Filed: 08/07/2012   Page: 3 of 4

determination, and review de novo its application of the law to those factfindings.

D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 817–18 (11th Cir. 2004). When

reviewing for substantial evidence, “we review the record evidence in the light

most favorable to the agency’s decision and draw all reasonable inferences in

favor of that decision.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254 (11th Cir.

2006). “We must affirm the [BIA’s] decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Id. at

1254–55.

      To obtain withholding of removal, Tjoe must establish that her “life or

freedom would be threatened in [Indonesia] because of [her] race, religion,

nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1231(b)(3)(A); see Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th

Cir. 2006) (“The alien bears the burden of demonstrating that it is more likely than

not she will be persecuted or tortured upon being returned to her country.”

(quotation marks omitted)). To obtain CAT relief, she must “establish that it is

more likely than not that . . . she would be tortured if removed to [Indonesia].” 8

C.F.R. § 208.16(c)(2).

      Substantial evidence supports the BIA’s finding that Tjoe did not credibly

establish a right to withholding of removal or CAT relief. Tjoe testified before the

                                          3
               Case: 11-15284     Date Filed: 08/07/2012    Page: 4 of 4

IJ that she had converted to Christianity from Buddhism when she was “little.”

Her testimony, however, was contradicted by the identification card she submitted

in support of her application. That card, which was issued when she was twenty-

one years old and after her arrival in the United States, listed her religion as

“Buddha,” and Tjoe offered no evidence to corroborate her testimony that she had

converted to Christianity. See Li Shan Chen v. U.S. Att’y Gen., 672 F.3d 961, 964

(11th Cir. 2011) (“An adverse credibility finding, on its own, may be sufficient to

support the denial of an asylum application, but only when the applicant produces

no evidence except for [her] testimony.”). Also, Tjoe testified that her father was

attacked by native, non-Chinese Indonesians and that he died the next day. She

introduced her father’s obituary into evidence, but it stated that he died “due to

illness” and did not mention the alleged attack. In light of those inconsistencies,

the BIA did not err in finding Tjoe not credible.

      PETITION DENIED.




                                           4